The opinion of the Court was delivered by
Lewis, J.
The regularity of a judgment cannot be inquired into in a collateral action. The judgment is conclusive upon all matters which have been pleaded or given in evidence in bar of the action. If confessed by an attorney, it is also conclusive of the attorney’s authority. Where an attorney appears without authority and confesses judgment, the remedy is against him; or in-a proper case, an application may be made to open the judgment. Where an attorney confesses judgment against several partners, under an *198authority derived from only one, it is the duty of the others to make immediate application to the Court to open the judgment. If they omit this, after notice, and permit their lands to he levied on, condemned, and sold, they are concluded by their own acquiescence, if not otherwise precluded, from raising the objection against the sheriff’s vendee. Giving notice of the objection, at the sheriff’s sale, amounts to-nothing more than to show-that the party complaining has notice himself of the defect of authority, but acquiesces in it by taking no measures to arrest the proceedings. The Court below was clearly right in rejecting the evidence offered to impeach the plaintiff’s title under the sheriff’s sale.
Judgment affirmed.